PER CURIAM.
The plaintiffs, assignees of the lessor, appeal a final decree in a suit for an accounting and for the return of specified property. The relief was sought upon a lease with Congress Lanes, Inc., and an agreement with appellee, Vineberg, supplemental to the lease. Coliseum Lanes, Inc., appellee, counterclaimed, asserting title to three billiard tables in the possession of the appellant. The decree found, in the portions relevant to this appeal, that: (1) Vineberg, appellee, was entitled to a $3,000 credit; (2) the appellants were not entitled to the return of 110 sets of bowling pins; and (3) Coliseum Lanes, Inc. is the owner of the three billiard tables. In the main, the decree was favorable to the appellants, but in these three particulars it was not. On this appeal, the points presented urge that the evidence does not support the three findings specified.
Our review of the record leads us to the conclusion that there is evidence to support the findings of the chancellor. Therefore, we affirm the decree upon the principle set forth in Sottile v. Mershon, Fla.App.1964, 166 So.2d 481, 483, and cases cited therein.
Affirmed.